Citation Nr: 1731324	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-30 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (hereinafter low back disability), including as secondary to service-connected neck disability.

2.  Entitlement to service connection for sciatic nerve disability, left side, including as secondary to low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in March 2015, at which time it was remanded for further development.  As discussed below, there has not been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2015 remand, the Board remanded the issues of service connection for right upper extremity peripheral nerve dysfunction as secondary to his service-connected neck disability and total disability based on individual unemployability (TDIU) were previously before the Board.  In a March 2016 rating decision, the RO granted service connection for right upper extremity peripheral nerve dysfunction, as secondary to the service-connected neck disability, with an evaluation of 30 percent, effective February 23, 2012; and in a September 2016 rating decision, the RO granted the TDIU claim, effective February 23, 2012.  Accordingly, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  This matter was remanded in March 2015 for additional development, including a supplemental medical opinion.  The examiner was asked to opine as to whether it is at least as likely as not that the Veteran's low back disability is caused by or aggravated by his neck disability and was requested to explain the rationale for all opinions requested.  However, the February 2016 medical opinion did not fully comply with the remand directives and is inadequate.

An addendum medical opinion was obtained in February 2016 regarding the relationship between the cervical spine and the lumbar spine disabilities.  Upon review of the opinion the Board notes that while the examiner opines it is less likely than not that the Veteran's lumbar spine disability was caused by or aggravated by his service-connected neck disability, the reasoning focuses on causation versus aggravation.  Indeed, the examiner stated the disabilities developed independently of one another and they are both due to aging.  However, the examiner did not provide a rationale for why the neck disability did not aggravate the lumbar spine disability.  Therefore, the Board finds the opinion to be inadequate.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  

Further, as identified in the March 2015 Remand, the Veteran's claim of sciatica, left side as secondary to low back disability is supported by the May 2012 medical addendum opinion of record.  However, because the Veteran is not in receipt of service connection for a low back disability, the claim for service connection for a low back disability must be addressed before the Board can adjudicate the issue of service connection for sciatica secondary to a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, the issue of service connection for sciatica, left side, secondary to low back disability is deferred.

In light of the remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA and non-VA treatment records regarding the Veteran's low back disability.
2.  Obtain a supplemental opinion (with examination only if deemed necessary by the examiner), by a different examiner other than the examiner of the February 2016 medical opinion, to determine the etiology of the Veteran's current low back disability, diagnosed as degenerative disc disease (DDD) of the lumbar spine.  The Veteran's entire record should be reviewed by the examiner, and must specifically address the clinical findings in the December 2010 and February 2012 VA examinations.  After a review of the file, the examiner should provide an opinion as follows:  

With respect to the currently diagnosed lumbar spine disability, to specifically include degenerative disc disease, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected neck disability.  

The examiner must explain the rationale for all opinions provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




